Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 18, 2016

                                       No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08281
                            Honorable Larry Noll, Judge Presiding


                                          ORDER

       Appellant Jason W. Harrell a/k/a Jason Borg, an inmate acting pro se, filed a notice of
appeal with this court on March 21, 2016. Appellant’s notice of appeal states he is currently
incarcerated, and it shows his return address as the Fabian Dominguez State Jail facility in San
Antonio, Texas. In his letter filed on April 13, 2016, Appellant asserts he is indigent and cannot
pay costs of court.
        Because Appellant is an inmate and asserts he cannot pay costs, Appellant must file in
this court within THIRTY DAYS of the date of this order (1) a separate affidavit listing the
previous pro se actions he has brought and (2) a certified copy of his inmate trust account
statement. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West Supp. 2015) (applying
affidavit and other requirements to inmate appeals effective January 1, 2012); id. § 14.004
(requiring a pro se inmate asserting inability to pay costs to file a detailed list of previous pro se
actions and a certified copy of the inmate’s trust account statement).
       Appellant’s affidavit and certified statement must be timely filed and must meet the
applicable statutory requirements. E.g., id. § 14.004(a) (affidavit of actions); id. § 14.004(b)
(dispositions); id. § 14.004(c) (account statement).
        We warn Appellant that this court may dismiss this appeal without further notice if
Appellant fails to timely file the statutorily required documents. Cf. Douglas v. Moffett, 418
S.W.3d 336, 340 (Tex. App.—Houston [14th Dist.] 2013) (dismissing an appeal where an inmate
failed to comply with Chapter 14 requirements); Amir-Sharif v. Mason, 243 S.W.3d 854, 857
(Tex. App.—Dallas 2008, no pet.) (recognizing that a trial court may dismiss an indigent
inmate’s suit without notice or hearing for failing to file the previous actions affidavit).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court